Citation Nr: 1611006	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia Pension Center


THE ISSUE

Whether the Appellant filed a timely notice of disagreement for a contested claim.


ATTORNEY FOR THE BOARD

David Gratz, Counsel









INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  He died in February 2010.  The Appellant was the Veteran's first spouse.

This matter pertains to a contested claim for recognition as the surviving spouse of the Veteran for death benefits, and comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 Administrative Decision by the Department of Veterans Affairs (VA) Pension Center in Philadelphia, Pennsylvania.

In November 2015, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On September 8, 2011, the RO mailed notification to the Appellant of its administrative decision that denied her contested claim for death benefits; the correspondence, including the enclosed VA Form 4107c, informed the Appellant that to appeal the decision in a contested claim, she must file a notice of disagreement within 60 days of the date of the letter.

2.  A notice of disagreement from the Appellant was received on August 15, 2012.





CONCLUSION OF LAW

A timely notice of disagreement was not submitted to the September 8, 2011 denial of the Appellant's contested claim for death benefits.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.160(d) (2015); 38 C.F.R. §§ 20.3(a), 20.200, 20.201, 20.300, 20.301, 20.302, 20.305, 20.306, 20.501(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Here, the law is dispositive of the issue of whether a timely notice of disagreement was filed in response to the September 2011 decision, and VA's duties to notify and assist do not apply.

In a simultaneously contested claim, a claimant or her representative must file a notice of disagreement with a determination of the RO within 60 days from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.501(a).  A notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  38 C.F.R. § 20.300.  If a notice of disagreement is not filed within the prescribed period, the RO decision becomes final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d) (2015); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2015).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c).

The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  A notice of disagreement postmarked prior to expiration of the proscribed period will be accepted as having been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a).

In addition to this statutory mailbox rule, there is a common law mailbox rule.  Under the common law mailbox rule, if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed.  Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007). 

In Rios v. Peake, 21 Vet. App. 481 (2007) (Rios II), the Court noted that the presumption of receipt permitted under the common law mailbox rule was not invoked lightly.  "It requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony."  Id. at 482-83.

Under 38 C.F.R. § 3.109, time limits for filing to challenge an adverse VA decision may be extended in some cases on a showing of "good cause."  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).

The Appellant filed a contested claim for death benefits in February 2011.  In a September 8, 2011 letter, the RO informed the Appellant that her request was denied because she could not be recognized as the surviving spouse of the Veteran.  The RO notified the Appellant of her procedural and appellate rights, including via VA Form 4107c.  No correspondence was received from the Appellant within 60 days of the September 8, 2011 denial of her claim.

On August 15, 2012, the Appellant submitted a notice of disagreement wherein she wrote that she "do[es] not agree to the Decision that was made on 9/8/11....I think I'm entitled to full benefits, so I'm appealing your letter."

The Board finds that the Appellant's August 2012 notice of disagreement is untimely, and no good cause has been shown.  Under 38 C.F.R. § 20.501(a), the Appellant had 60 days from September 8, 2011 to provide VA with a notice of disagreement with the denial.  No correspondence was received from the Appellant, expressing disagreement with and a desire to contest the September 2011 decision, until August 2012.  Further, in an April 2014 letter, the Appellant acknowledged that she received the RO's letter of September 8, 2011, and does not contest the fact that she filed her notice of disagreement on August 15, 2012.  Moreover, a clear date stamp of August 15, 2012 appears on her untimely notice of disagreement.

With respect to the Appellant's April 2014 contention that the September 2011 letter contained a statement to the effect that she had one year to appeal, the 60 day requirement for contested claims is fully explained in the VA Form 4107c which was listed as an enclosure with the September 2011 decision.  The presumption of regularity, that the Appellant received the enclosed Form 4107c, applies here.  See Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).

With respect to the Appellant's April 2014 contention that she did not file a timely notice of disagreement because she was sent a "summary of benefits" letter dated January 9, 2012, which incorrectly listed her as a "survivor of the Veteran," that erroneous letter is immaterial because, as the Appellant acknowledges, it was sent four months after the September 2011 decision.  As such, the 60 day period had expired prior to her receipt of the January 2012 letter, and so that letter could not have adversely affected her ability to timely file a notice of disagreement.

Finally, the Board notes that it does not have the discretion to waive the requirement of a timely filing of a notice of disagreement and assert appellate jurisdiction over the September 2011 decision by the RO.  The United States Court of Appeals for Veterans' Claims has held that a substantive appeal is not a jurisdictional requirement, and that the timeliness requirement may be waived implicitly or explicitly, such as where the RO's actions indicate an appeal was perfected or that a timely substantive appeal was filed or otherwise accepted as such, by action of the RO.  Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).  However, the holding in Percy is specifically applicable only to the substantive appeal, which is filed following issuance of a statement of the case, and does not apply to a notice of disagreement.  The applicable law and regulations require that a timely notice of disagreement must first be filed in order to initiate an appeal, and Percy does not permit the Board to waive this jurisdictional requirement.


ORDER

A timely notice of disagreement was not filed as to the September 8, 2011 denial of the Appellant's contested claim for death benefits, and the appeal is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


